DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/05/2020, has been entered. Claim 1 is amended, no claims are canceled, and no claims are added. Accordingly, claims 1 and 2 are pending and considered in this Office Action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 was filed after the mailing date of the Non-Final Office Action on 07/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (WO 2016186033 A1; relying upon U.S. 10,724,125 as English translation).
In the interest of the clarity of the record and compact prosecution, it is noted that the instant application is accorded the effective filing date of 01/26/2017 (the filing date of the PCT application; PCT/JP2017/002687) rather than the date of the foreign priority claim (JP 2016-012427) because the claim for foreign priority has not been perfected. 
The Miyamoto reference published 11/24/2016 qualifies as a disclosure with prior public availability when compared to the instant application.
Notably, the Miyamoto reference shares only a single, common inventor (Takahisa Suzuki) with the instant application. MPEP 2153.01(a) describes an exception to the grace period inventor disclosure exception which renders the Miyamoto publication available as prior art under 102(a)(1) because the publication names 4 inventors while the instant application names 3 inventors. The differences in inventorship between the instant application and the publication make it so that it is not readily apparent from the publication that said publication is by the inventor (i.e. inventive entity) or a joint inventor and so the publication is treated as prior art under 102(a)(1).
Regarding claims 1 and 2, Miyamoto et al. (hereinafter “Miyamoto”) teaches a spring steel with a composition as follows:
Element
Claim 1 steel composition in mass%
Example 1, Table 1 of Miyamoto (mass%)
C
0.40 - 0.60
0.50
Si
0.90 - 3.00
2.00
Mn
0.10 - 0.60
0.50
Cr
0.10 - 1.00
.90
Al
0.010 ≤ and < 0.050
0.020
Ti
0.040 - 0.100
0.070
B
0.0010 - 0.0060
0.0025
N
0.0010 - 0.0070
0.0030
V
0 - 1.00
0

0 - 1.00
0
Ni
0 ≤ and < 0.45
0.25
Cu (meeting claims 1 and 2)
0 - 0.50
0.25
Nb
0 - 0.10
0
P
< 0.020
0.005
S
< 0.020
0.005
Fe + imp
Remainder
Remainder
imp = impurities


	
With regard to the claimed Expressions 1 and 2, Example 1 of Miyamoto satisfies both relationships as claimed.
Expression 1: ([0.070] – 3.43[0.0030])/[0.005] > 4.0
		0.05971/0.005 > 4.0
		11.942 > 4.0
Expression 2: [0.25] + [0.25] < 0.75
		0.50 < 0.75
Miyamoto further teaches in Table 2 that Example 1 achieves a tensile strength of 1933 MPa and a Charpy impact value of 91.1 J/cm2.
	Miyamoto is silent to the appearance frequency of MnS being less than 20% among inclusions having an equivalent diameter of 1µm or more which are observed at a ¼ position of a diameter from a surface; however, Miyamoto does appreciate that Mn is an essential element for suppressing embrittlement of steel by fixing S in steel as MnS (Col. 4 lines 35-36).
	In view of the anticipatory example of Miyamoto that notably has a substantially similar composition and articulated properties (tensile strength and Charpy impact value) as well as substantially similar method of production (Col. 10 lines 24-32), it is anticipated that the Miyamoto Example 1 steel would possess an appearance frequency of MnS being less than 
	It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code, Graham v Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suguru (JP2014162949A), with reference to the provided machine-generated English language text, henceforth referred to as SUGURU.
Regarding claim 1, SUGURU teaches a spring steel (see SUGURU at paragraph [0001] teaching a spring steel) comprising the composition as set forth in the table below.
Element
Claim 1 steel composition in mass%
Steel embodiment in mass% (see SUGURU at Table 1-1, No. 6)
Broad steel composition in mass% (see SUGURU at paragraphs [0012]-[0013])
C
0.40 - 0.60
0.5
0.4 - 1.2
Si
0.90 - 3.00
3.00
0.01 - 3.0
Mn
0.10 - 0.60
0.40
0.30 - 2.5
Cr
0.10 - 1.00
< 0.01
0.01 - 2.0
Al
0.010 ≤ and < 0.050
0.01
0.001 - 0.5
Ti
0.040 - 0.100
0.07
0.05 < and ≤ 0.5
B
0.0010 - 0.0060
< 0.0003
0.0003 - 0.005
N
0.0010 - 0.0070
0.004
0.003 - 0.015
V
0 - 1.00
< 0.05
0.05 - 1.0

0 - 1.00
 < 0.05
0.05 - 1.0
Ni
0 ≤ and < 0.45
< 0.01
0.01 - 2.0
Cu
0 - 0.50
< 0.01
0.01 - 2.0
Nb
0 - 0.10
< 0.005
0.005 - 0.3
P
< 0.020
0.007
< 0.03
S
< 0.020
0.004
< 0.030
Fe + imp
Remainder
Remainder
Remainder
imp = impurities




	While the steel embodiment taught by SUGURU is different than the claimed amount of Cr, SUGURU teaches that Cr improves the fatigue strength and teaches the range of Cr to be 0.01 – 2.0 mass% (see SUGURU at paragraph [0035]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of Cr that lies within the claimed range.
Also, the ranges of C, Si, Mn, Cr, Al, Ti, B, N, V, Mo, Ni, Cu, Nb, P, and S taught by SUGURU overlap the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a steel composition in the range as claimed because SUGURU teaches the same utility over an overlapping range (see MPEP § 2144.05(I)).
SUGURU teaches Expression 1 is satisfied where Ti = 0.07 mass%, N is 0.004 mass%, and S is 0.004 mass% (see SUGURU at Table 1-1, No. 6) such that (0.07 – 3.43 × 0.004) / 0.004 = 14.07 and is > 4.0. SUGURU teaches Expression 2 is satisfied where Ni is < 0.01 mass% and Cu is < 0.01 mass% (see SUGURU at Table 1-1, No. 6) such that the sum of < 0.01 with < 0.01 is < 0.75.
	SUGURU does not teach an appearance frequency of MnS as claimed.
	However, SUGURU teaches reforming MnS sulfides to improve corrosion resistance where depending on the concentration of S contained in the steel, a certain amount or more of Ti is added to replace the MnS with Ti4C2S2 or other sulfides based on Ti such that MnS will no longer exist (see SUGURU at paragraphs [0010] and [0055]). Since SUGURU teaches a SUGURU at paragraph [0045] teaching steps of casting to hot rolling, wire drawing, tempering (quenching and tempering), and selective addition of chemical components), and a solution to reform MnS sulfides by the addition of Ti, the appearance frequency of MnS would flow naturally from following the suggestion of the prior art.
	Therefore, the teachings of SUGURU renders obvious the characteristic of an appearance frequency of MnS as claimed (see MPEP § 2112.01(I)).
	With regard to the amended language of the claim “and when the spring steel is heated at temperature of 900°C to 1,050°C and quenched, and then is tempered such that the tensile strength is 1900 MPa to 2000 MPa, the impact value is 70.0 J/cm2 or more”, it is noted that this phrase is conditional. To be clear, the limitations directed to the properties of tensile strength and impact value are only required when the condition of ‘heating at 900 to 1050°C, quenched, and then tempered’ has been carried out.
In the instant case, Suguru does include heat treatment and testing conditions [0045, 0049, and 0055] that include temperatures within the range claimed (see 1050C, 1045C, and 1000C in [0049]) as well as quenching and tempering [0045]. However, Suguru is silent to the resultant tensile strength and impact value of the steel examples.
In view of the substantial similarity of the composition as well as the processing conditions (see SUGURU at paragraph [0045] teaching steps of casting to hot rolling, wire drawing, tempering (quenching and tempering), the tensile strength and impact value of Suguru’s resultant steel would be expected to meet those values as claimed in the absence of evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
	Moreover, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Therefore, it is prima facie expected that the modified steel (as outlined above) of Suguru would possess and/or achieve a tensile strength of 1900 to 2000 MPa as well as an impact value of 70.0 J/cm2 or more absent evidence to the contrary.
	Regarding claim 2, SUGURU teaches by mass%, one or more selected from the group consisting of: V: 0.05% to 1.00% (see SUGURU at paragraph [0013] teaching V: 0.05 – 1.0% by mass); Mo: 0.10% to 1.00% (see SUGURU at paragraph [0013] teaching Mo: 0.05 – 1.0% by mass and overlaps the claimed range (see MPEP § 2144.05(I))); Ni: 0.05% or more and less than 0.45% (see SUGURU at paragraph [0013] teaching Ni: 0.01 – 2.0% by mass and overlaps the claimed range (see MPEP § 2144.05(I))); Cu: 0.05% to 0.50% (see SUGURU at paragraph [0013] teaching Cu: 0.01 – 2.0% by mass and overlaps the claimed range (see MPEP § 2144.05(I))); and Nb: 0.01 to 0.10% (see SUGURU at paragraph [0013] teaching Nb: 0.005 – 0.3% by mass and overlaps the claimed range (see MPEP § 2144.05(I))).
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
With regard to Applicant’s argument at Page 3 of the Remarks that ‘the claimed invention instead uses Ti as an element for fixing S’, it is respectfully noted that Suguru also teaches and appreciates the use of Ti to reform (note: reduce) the MnS inclusions (Paragraph 0010 “As a result…when a certain amount or more of Ti is contained, MnS will no longer exist, 4C2S2 (see bottom of Page 3 indented paragraph beginning with “in relation to the corrosion resistance”). Further, Suguru teaches a range of Ti amount that overlaps Applicant’s claimed Ti amount. As such, Applicant’s arguments concerning the role of Ti are not found persuasive to distinguish the claimed invention from the prior art of Suguru.
In response to Applicant’s argument that Suguru does not relate to toughness except for Paragraph 0039, Examiner agrees that Suguru does not expressly teach the results of a Charpy impact test; however, the silence of Suguru to the steel’s possession of a particular property (such as tensile strength and impact value) does not establish that the steel of Suguru does not actually possess such a property/properties. 
It has been held that ‘the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer’ Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Additionally, “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. 
Moreover, Applicant has not provided any reasoning or explanation why the prior art (Suguru) processing would not achieve or be capable of achieving the tensile strength and impact value as claimed in view of the substantial similarity of the composition and processing of the steel. As such, when considering the preponderance of the evidence and the claim as a whole, the expectation remains that Suguru would naturally result in a steel possessing a tensile strength of 1900 to 2000 MPa and impact value of 70.0 J/cm2
With regard to Applicant’s argument that all of the examples of Suguru are out of the claimed range of Applicant’s invention, Examiner respectfully notes that patents are relevant as prior art for all they contain and that references may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (MPEP 2123). In the instant case, Suguru teaches an overlapping Ti range and does not provide any teaching regarding the unsuitability of that range. As such, the person of ordinary skill in the art would appreciate the Suguru disclosure for the examples in addition to the broad ranges disclosed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731